DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This action is in response to the following communication: Reply to application No. 16909738 filed on 07/03/2022.
3.	Claims 1-20 remain pending.
Claims 1, 8 and 15 are independent claims.
Response to Arguments
4.	Applicant’s arguments with respect to independent claims 1, 8 and 15 and claims 2-7, 9-14 and 16-20 on pages 6-7 of the response have been fully considered and are moot in view of the new ground(s) of rejection - see Fortney (Art newly made of record) as applied below, as they further teach such use.
Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-3, 6-10, 13-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cecchetti et al.,  US 2017/0031676 (hereinafter Cecchetti) in view of Hale, U.S. Patent No. 9,830,478 in view of Sarkar et al., U.S. Patent No. 10,042,629 (hereinafter Sarkar) in view of Fortney, US Patent No. 10,726,000.  
  In regards to claim 1, Cecchetti teaches: 
A method, comprising: receiving a software update by a transport (p. 3, [0024], see device 110 can receive software update blockchain block (SUBB) 120.  SUBB 120 can comprise a patch, e.g., code, code segment, command, data, etc. SUBB 120 can be received from a data store, not illustrated). 
executing, via the transport, a blockchain consensus process with one or more other transports of a blockchain network based on the validation code of the transport component (p. 7, [0050], see the example older device traverse the block chain from SUBB tail 536 to checkpoint SUBB 534, the identifier of the checkpoint information can be deemed relevant to the older device such that the older device can be provided information that no further relevant blocks are to be found in the blockchain after checkpoint SUBB 534. This can enable the older device to avoid consuming resources to traverse the balance of the blockchain after checkpoint SUBB 534. In another example, checkpoint SUBB 534 can comprise checkpoint information that indicates that the next relevant block is several thousand blocks more recent, this information can be employed by a device to skip over these several thousand blocks, thereby avoiding the consumption of resource associated with traversing the same) and (p. 7, [0053], see at 620, method 600 can comprise, determining a relevancy of the SUBB         based on an identifier of the SUBB and a device parameter. The identifier can enable identification of the payload. This can be valuable in a heterogeneous device environment by allowing a device to determine, based on the identifier relative to a device parameter, if the payload is relevant for the device. Relevancy can be premised on a device parameter, for example, the type of device, model of the device, series of the device, age of the device, attributes of the device, brand of the device, code versions, etc. As an example, a device of Brand A can, from the identifier, determine that a payload is for a Brand A device and therefore determine that the payload, e.g., code, command, data, is relevant and should be employed by the device).  
Cecchetti doesn’t explicitly teach:   
running the software update produces a validation code of the software update.
However, Hale teaches such use: (column 2, line 33 – column 3, line 13, see the obfuscated code has a plurality of methods and a plurality of classes… Receiving updated obfuscated code, the updated code having different obfuscated code; generating an updated obfuscated stack trace from executing the updated obfuscated code; generating an updated signature from the updated obfuscated stack trace; generating an updated mnemonic stack-trace hash from the updated signature; determining the updated mnemonic stack-trace hash matches the mnemonic stack-trace hash; and generating an automatic notification). 
Cecchetti and Hale are analogous art because they are from the same field of endeavor, software distribution.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Cecchetti and Hale before him or her, to modify the system of Cecchetti to include the teachings of Hale, as a system for receiving secured code, and accordingly it would enhance the system of Cecchetti, which is focused on a blockchain data distribution, because that would provide Cecchetti with the ability to generate a signature, as suggested by Hale (column 2, line 33 – column 3, line 13, column 16, lines 40-48).    
Cecchetti and Hale, in particular Cecchetti doesn’t explicitly teach:
running the software update on a transport component comprising one or more of an electronic control unit (ECU), engine control unit, and head unit.
However, Sarkar teaches such use: (column 2, lines 21-23, see FIG. 1 is an illustrative operating environment for remote update of ECUs through a wireless network, such as a mobile vehicle communication system). 
Cecchetti, Hale and Sarkar, are analogous art because they are from the same field of endeavor, software updating
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Cecchetti, Hale and Sarkar before him or her, to modify the system of Cecchetti, Hale and Sarkar, in particular Cecchetti to include the teachings of Sarkar, as a system for remote vehicle update, and accordingly it would enhance the system of Cecchetti, which is focused on a blockchain data distribution, because that would provide Cecchetti with the ability to update an ECU, as suggested by Sarkar (column 2, lines 21-23, column 1, lines 3-13).      
Cecchetti, Hale and Sarkar, in particular Cecchetti doesn’t explicitly teach:
determining, via the executed blockchain consensus process, successful installation of the software update on the one or more other transport; and in response to determination of the successful installation of the software update on the one or more other transports, installing the software update on the transport component.
However, Fortney teaches such use: (column 4, lines 56-67, see the ledger 261 may comprise, for example, the entirety or a portion of a blockchain of a distributed ledger system with which the integrity check service of a vehicle may determine the integrity of software and/or data stored on that vehicle. With the distributed ledger system comprising a plurality of computing devices (such as the vehicles 101A-101C and/or the nodes 103A-103C) for storing records used to validate the integrity of software and/or data stored on vehicles, the system described herein may mitigate the problem of a single point of failure, and may be more desirable from reliability and/or security standpoints) and (column 6, lines 47-54, see FIG. 4 shows an example of a record  401 associated with a vehicle. The record 401 may comprise, for example, a vehicle  identifier 403, a record number 405, and/or Merkle tree hash value(s) 407. The record 401 may be generated when software and/or data of a vehicle are installed or updated, and may be stored in the blockchain of the distributed ledger system for verifying the integrity of the installed or updated software and/or data of the vehicle).
Cecchetti, Hale, Sarkar and Fortney, are analogous art because they are from the same field of endeavor, software updating
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Cecchetti, Hale, Sarkar and Fortney before him or her, to modify the system of Cecchetti, Hale and Sarkar, in particular Cecchetti to include the teachings of Fortney, as a system for blockchain integrity checks, and accordingly it would enhance the system of Cecchetti, which is focused on a blockchain data distribution, because that would provide Cecchetti with the ability to utilize a transport update system, as suggested by Fortney (column 4, lines 56-67, column 13, lines 24-33).      

  In regards to claim 2, Cecchetti teaches:
receiving the software update at the transport component based on an authorization code, wherein the authorization code specifies a version of the software update according to a type and model of the transport (p. 7, [0053], see the identifier can enable identification of the payload. This can be valuable in a heterogeneous device environment by allowing a device to determine, based on the identifier relative to a device parameter, if the payload is relevant for the device. Relevancy can be premised on a device parameter, for example, the type of device, model of the device, series of the device, age of the device, attributes of the device, brand of the device, code versions, etc). 

  In regards to claim 3, Cecchetti teaches:
placing the transport components in a “qualified technician state” based on the authorization code (p. 7, [0053], see at 620, method 600 can comprise, determining a relevancy of the SUBB based on an identifier of the SUBB and a device parameter. The identifier can enable identification of the payload. This can be valuable in a heterogeneous device environment by allowing a device to determine, based on the identifier relative to a device parameter, if the payload is relevant for the device… a device of Brand A can, from the identifier, determine that a payload is for a Brand A device and therefore determine that the payload, e.g., code, command, data, is relevant and should be employed by the device).

  In regards to claim 6, Cecchetti teaches:
validation comprises a blockchain consensus between a peer represented by a recipient transport and at least one other transport (p. 2, [0019], see blockchain nodes confirms a new block is valid before it is added to the blockchain… able to provide independent nodes an ability to converge on a latest version of a data set, even when the nodes are run anonymously, have poor interconnectivity, are subject to operator agenda(s) such as cheating, fraud, attack, etc. Moreover, blockchains, when well designed, can be overwhelmingly difficult to alter, in regard to blocks already in the blockchain) and (p. 8, [0057], see method 700, at 730, can comprise storing a least a portion of the blockchain. The stored portion of the blockchain can comprise the SUBB. The device can then facilitate access to the stored SUBB by another device. At this point method 700 can end. In an aspect, method 700 enables the device to store up to the full blockchain. The stored portion of the blockchain can comprise the SUBB where the SUBB was determined to be relevant at 720. The device can then aid in distribution of the blockchain to other devices). 

  In regards to claim 7, Cecchetti teaches:
executing a smart contract, by the transport component, to record the validation code and a source of the software update on a blockchain based on the blockchain consensus (p. 8, [0057], see method 700, at 730, can comprise storing a least a portion of the blockchain. The stored portion of the blockchain can comprise the SUBB. The device can then facilitate access to the stored SUBB by another device. At this point method 700 can end. In an aspect, method 700 enables the device to store up to the full blockchain. The stored portion of the blockchain can comprise the SUBB where the SUBB was determined to be relevant at 720. The device can then aid in distribution of the blockchain to other devices).

  In regards to claim 8, Cecchetti teaches:
A system, comprising: a processor; configured to: receive a software update by a transport (p. 3, [0024], see device 110 can receive software update blockchain block (SUBB) 120.  SUBB 120 can comprise a patch, e.g., code, code segment, command, data, etc. SUBB 120 can be received from a data store, not illustrated). 
executing, via the transport, a blockchain consensus process with one or more other transports of a blockchain network based on the validation code of the transport component (p. 7, [0050], see the example older device traverse the block chain from SUBB tail 536 to checkpoint SUBB 534, the identifier of the checkpoint information can be deemed relevant to the older device such that the older device can be provided information that no further relevant blocks are to be found in the blockchain after checkpoint SUBB 534. This can enable the older device to avoid consuming resources to traverse the balance of the blockchain after checkpoint SUBB 534. In another example, checkpoint SUBB 534 can comprise checkpoint information that indicates that the next relevant block is several thousand blocks more recent, this information can be employed by a device to skip over these several thousand blocks, thereby avoiding the consumption of resource associated with traversing the same) and (p. 7, [0053], see at 620, method 600 can comprise, determining a relevancy of the SUBB based on an identifier of the SUBB and a device parameter. The identifier can enable identification of the payload. This can be valuable in a heterogeneous device environment by allowing a device to determine, based on the identifier relative to a device parameter, if the payload is relevant for the device. Relevancy can be premised on a device parameter, for example, the type of device, model of the device, series of the device, age of the device, attributes of the device, brand of the device, code versions, etc. As an example, a device of Brand A can, from the identifier, determine that a payload is for a Brand A device and therefore determine that the payload, e.g., code, command, data, is relevant and should be employed by the device).  
Cecchetti doesn’t explicitly teach:
running the software update produces a validation code of the software update.
However, Hale teaches such use: (column 2, line 33 – column 3, line 13, see the obfuscated code has a plurality of methods and a plurality of classes… Receiving updated obfuscated code, the updated code having different obfuscated code; generating an updated obfuscated stack trace from executing the updated obfuscated code; generating an updated signature from the updated obfuscated stack trace; generating an updated mnemonic stack-trace hash from the updated signature; determining the updated mnemonic stack-trace hash matches the mnemonic stack-trace hash; and generating an automatic notification). 
Cecchetti and Hale are analogous art because they are from the same field of endeavor, software distribution.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Cecchetti and Hale before him or her, to modify the system of Cecchetti to include the teachings of Hale, as a system for receiving secured code, and accordingly it would enhance the system of Cecchetti, which is focused on a blockchain data distribution, because that would provide Cecchetti with the ability to generate a signature, as suggested by Hale (column 2, line 33 – column 3, line 13, column 16, lines 40-48).    
Cecchetti and Hale, in particular Cecchetti doesn’t explicitly teach:
run the software update on a transport component comprising one or more of an electronic control unit (ECU), engine control unit, and head unit.
However, Sarkar teaches such use: (column 2, lines 21-23, see FIG. 1 is an illustrative operating environment for remote update of ECUs through a wireless network, such as a mobile vehicle communication system). 
Cecchetti, Hale and Sarkar, are analogous art because they are from the same field of endeavor, software updating
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Cecchetti, Hale and Sarkar before him or her, to modify the system of Cecchetti, Hale and Sarkar, in particular Cecchetti to include the teachings of Sarkar, as a system for remote vehicle update, and accordingly it would enhance the system of Cecchetti, which is focused on a blockchain data distribution, because that would provide Cecchetti with the ability to update an ECU, as suggested by Sarkar (column 2, lines 21-23, column 1, lines 3-13).      
Cecchetti, Hale and Sarkar, in particular Cecchetti doesn’t explicitly teach:
determining, via the executed blockchain consensus process, successful installation of the software update on the one or more other transport; and in response to determination of the successful installation of the software update on the one or more other transports, installing the software update on the transport component.
However, Fortney teaches such use: (column 4, lines 56-67, see the ledger 261 may comprise, for example, the entirety or a portion of a blockchain of a distributed ledger system with which the integrity check service of a vehicle may determine the integrity of software and/or data stored on that vehicle. With the distributed ledger system comprising a plurality of computing devices (such as the vehicles 101A-101C and/or the nodes 103A-103C) for storing records used to validate the integrity of software and/or data stored on vehicles, the system described herein may mitigate the problem of a single point of failure, and may be more desirable from reliability and/or security standpoints) and (column 6, lines 47-54, see FIG. 4 shows an example of a record    401 associated with a vehicle. The record 401 may comprise, for example, a vehicle identifier 403, a record number 405, and/or Merkle tree hash value(s) 407. The record 401 may be generated when software and/or data of a vehicle are installed or updated, and may be stored in the blockchain of the distributed ledger system for verifying the integrity of the installed or updated software and/or data of the vehicle).
Cecchetti, Hale, Sarkar and Fortney, are analogous art because they are from the same field of endeavor, software updating
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Cecchetti, Hale, Sarkar and Fortney before him or her, to modify the system of Cecchetti, Hale and Sarkar, in particular Cecchetti to include the teachings of Fortney, as a system for blockchain integrity checks, and accordingly it would enhance the system of Cecchetti, which is focused on a blockchain data distribution, because that would provide Cecchetti with the ability to utilize a transport update system, as suggested by Fortney (column 4, lines 56-67, column 13, lines 24-33).      

  In regards to claim 9, Cecchetti teaches:
receive the software update at the transport component based on an authorization code, wherein the authorization code specifies the version of the software update according to a type and model of the transport (p. 7, [0053], see the identifier can enable identification of the payload. This can be valuable in a heterogeneous device environment by allowing a device to determine, based on the identifier relative to a device parameter, if the payload is relevant for the device. Relevancy can be premised on a device parameter, for example, the type of device, model of the device, series of the device, age of the device, attributes of the device, brand of the device, code versions, etc). 

  In regards to claim 10, Cecchetti teaches:
place the transport components in a “qualified technician state” based on the authorization code (p. 7, [0053], see at 620, method 600 can comprise, determining a relevancy of the SUBB based on an identifier of the SUBB and a device parameter. The identifier can enable identification of the payload. This can be valuable in a heterogeneous device environment by allowing a device to determine, based on the identifier relative to a device parameter, if the payload is relevant for the device… a device of Brand A can, from the identifier, determine that a payload is for a Brand A device and therefore determine that the payload, e.g., code, command, data, is relevant and should be employed by the device).

  In regards to claim 13, Cecchetti teaches: 
the validation comprises a blockchain consensus between a peer represented by a recipient transport and at least one other transport (p. 2, [0019], see blockchain nodes confirms a new block is valid before it is added to the blockchain… able to provide independent nodes an ability to converge on a latest version of a data set, even when the nodes are run anonymously, have poor interconnectivity, are subject to operator agenda(s) such as cheating, fraud, attack, etc. Moreover, blockchains, when well designed, can be overwhelmingly difficult to alter, in regard to blocks already in the blockchain) and (p. 8, [0057], see method 700, at 730, can comprise storing a least a portion of the blockchain. The stored portion of the blockchain can comprise the SUBB. The device can then facilitate access to the stored SUBB by another device. At this point method 700 can end. In an aspect, method 700 enables the device to store up to the full blockchain. The stored portion of the blockchain can comprise the SUBB where the SUBB was determined to be relevant at 720. The device can then aid in distribution of the blockchain to other devices). 

  In regards to claim 14, Cecchetti teaches: 
execute a smart contract to record the validation code and a source of the software update on a blockchain based on the blockchain consensus (p. 8, [0057], see method 700, at 730, can comprise storing a least a portion of the blockchain. The stored portion of the blockchain can comprise the SUBB. The device can then facilitate access to the stored SUBB by another device. At this point method 700 can end. In an aspect, method 700 enables the device to store up to the full blockchain. The stored portion of the blockchain can comprise the SUBB where the SUBB was determined to be relevant at 720. The device can then aid in distribution of the blockchain to other devices).

  In regards to claim 15, Cecchetti teaches:
A non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform a method comprising: receiving a software update by a transport (p. 3, [0024], see device 110 can receive software update blockchain block (SUBB) 120.  SUBB 120 can comprise a patch, e.g., code, code segment, command, data, etc. SUBB 120 can be received from a data store, not illustrated). 
executing, via the transport, a blockchain consensus process with one or more other transports of a blockchain network based on the validation code of the transport component (p. 7, [0050], see the example older device traverse the block chain from SUBB tail 536 to checkpoint SUBB 534, the identifier of the checkpoint information can be deemed relevant to the older device such that the older device can be provided information that no further relevant blocks are to be found in the blockchain after checkpoint SUBB 534. This can enable the older device to avoid consuming resources to traverse the balance of the blockchain after checkpoint SUBB 534. In another example, checkpoint SUBB 534 can comprise checkpoint information that indicates that the next relevant block is several thousand blocks more recent, this information can be employed by a device to skip over these several thousand blocks, thereby avoiding the consumption of resource associated with traversing the same) and (p. 7, [0053], see at 620, method 600 can comprise, determining a relevancy of the SUBB    based on an identifier of the SUBB and a device parameter. The identifier can enable identification of the payload. This can be valuable in a heterogeneous device environment by allowing a device to determine, based on the identifier relative to a device parameter, if the payload is relevant for the device. Relevancy can be premised on a device parameter, for example, the type of device, model of the device, series of the device, age of the device, attributes of the device, brand of the device, code versions, etc. As an example, a device of Brand A can, from the identifier, determine that a payload is for a Brand A device and therefore determine that the payload, e.g., code, command, data, is relevant and should be employed by the device).  
Cecchetti doesn’t explicitly teach:
to produce a validation code of the software update.
However, Hale teaches such use: (column 2, line 33 – column 3, line 13, see the obfuscated code has a plurality of methods and a plurality of classes… Receiving updated obfuscated code, the updated code having different obfuscated code; generating an updated obfuscated stack trace from executing the updated obfuscated code; generating an updated signature from the updated obfuscated stack trace; generating an updated mnemonic stack-trace hash from the updated signature; determining the updated mnemonic stack-trace hash matches the mnemonic stack-trace hash; and generating an automatic notification). 
Cecchetti and Hale are analogous art because they are from the same field of endeavor, software distribution.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Cecchetti and Hale before him or her, to modify the system of Cecchetti to include the teachings of Hale, as a system for receiving secured code, and accordingly it would enhance the system of Cecchetti, which is focused on a blockchain data distribution, because that would provide Cecchetti with the ability to generate a signature, as suggested by Hale (column 2, line 33 – column 3, line 13, column 16, lines 40-48).    
Cecchetti and Hale, in particular Cecchetti doesn’t explicitly teach:
running the software update on a transport component comprising one or more of an electronic control unit (ECU), engine control unit, and head unit.
However, Sarkar teaches such use: (column 2, lines 21-23, see FIG. 1 is an illustrative operating environment for remote update of ECUs through a wireless network, such as a mobile vehicle communication system). 
Cecchetti, Hale and Sarkar, are analogous art because they are from the same field of endeavor, software updating
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Cecchetti, Hale and Sarkar before him or her, to modify the system of Cecchetti, Hale and Sarkar, in particular Cecchetti to include the teachings of Sarkar, as a system for remote vehicle update, and accordingly it would enhance the system of Cecchetti, which is focused on a blockchain data distribution, because that would provide Cecchetti with the ability to update an ECU, as suggested by Sarkar (column 2, lines 21-23, column 1, lines 3-13).      
Cecchetti, Hale and Sarkar, in particular Cecchetti doesn’t explicitly teach:
determining, via the executed blockchain consensus process, successful installation of the software update on the one or more other transport; and in response to determination of the successful installation of the software update on the one or more other transports, installing the software update on the transport component.
However, Fortney teaches such use: (column 4, lines 56-67, see the ledger 261 may comprise, for example, the entirety or a portion of a blockchain of a distributed ledger system with which the integrity check service of a vehicle may determine the integrity of software and/or data stored on that vehicle. With the distributed ledger system comprising a plurality of computing devices (such as the vehicles 101A-101C and/or the nodes 103A-103C) for storing records used to validate the integrity of software and/or data stored on vehicles, the system described herein may mitigate the problem of a single point of failure, and may be more desirable from reliability and/or security standpoints) and (column 6, lines 47-54, see FIG. 4 shows an example of a record  401 associated with a vehicle. The record 401 may comprise, for example, a vehicle identifier 403, a record number 405, and/or Merkle tree hash value(s) 407. The record 401 may be generated when software and/or data of a vehicle are installed or updated, and may be stored in the blockchain of the distributed ledger system for verifying the integrity of the installed or updated software and/or data of the vehicle).
Cecchetti, Hale, Sarkar and Fortney, are analogous art because they are from the same field of endeavor, software updating
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Cecchetti, Hale, Sarkar and Fortney before him or her, to modify the system of Cecchetti, Hale and Sarkar, in particular Cecchetti to include the teachings of Fortney, as a system for blockchain integrity checks, and accordingly it would enhance the system of Cecchetti, which is focused on a blockchain data distribution, because that would provide Cecchetti with the ability to utilize a transport update system, as suggested by Fortney (column 4, lines 56-67, column 13, lines 24-33).      

  In regards to claim 16, Cecchetti teaches:
receiving the software update at the transport component based on the authorization code, wherein the authorization code specifies the version of the software update according to a type and model of the transport (p. 7, [0053], see the identifier can enable identification of the payload. This can be valuable in a heterogeneous device environment by allowing a device to determine, based on the identifier relative to a device parameter, if the payload is relevant for the device. Relevancy can be premised on a device parameter, for example, the type of device, model of the device, series of the device, age of the device, attributes of the device, brand of the device, code versions, etc). 

  In regards to claim 17, Cecchetti teaches:
placing the transport components in a “qualified technician state” based on the authorization code (p. 7, [0053], see at 620, method 600 can comprise, determining a relevancy of the SUBB based on an identifier of the SUBB and a device parameter. The identifier can enable identification of the payload. This can be valuable in a heterogeneous device environment by allowing a device to determine, based on the identifier relative to a device parameter, if the payload is relevant for the device… a device of Brand A can, from the identifier, determine that a payload is for a Brand A device and therefore determine that the payload, e.g., code, command, data, is relevant and should be employed by the device).

  In regards to claim 19, Cecchetti teaches:
the validation comprises a blockchain consensus between a peer represented by a recipient transport and at least one other transport (p. 2, [0019], see blockchain nodes confirms a new block is valid before it is added to the blockchain… able to provide independent nodes an ability to converge on a latest version of a data set, even when the nodes are run anonymously, have poor interconnectivity, are subject to operator agenda(s) such as cheating, fraud, attack, etc. Moreover, blockchains, when well designed, can be overwhelmingly difficult to alter, in regard to blocks already in the blockchain) and (p. 8, [0057], see method 700, at 730, can comprise storing a least a portion of the blockchain. The stored portion of the blockchain can comprise the SUBB. The device can then facilitate access to the stored SUBB by another device. At this point method 700 can end. In an aspect, method 700 enables the device to store up to the full blockchain. The stored portion of the blockchain can comprise the SUBB where the SUBB was determined to be relevant at 720. The device can then aid in distribution of the blockchain to other devices). 

  In regards to claim 20, Cecchetti teaches:
executing a smart contract to record the validation code and a source of the software update on a blockchain based on the blockchain consensus (p. 8, [0057], see method 700, at 730, can comprise storing a least a portion of the blockchain. The stored portion of the blockchain can comprise the SUBB. The device can then facilitate access to the stored SUBB by another device. At this point method 700 can end. In an aspect, method 700 enables the device to store up to the full blockchain. The stored portion of the blockchain can comprise the SUBB where the SUBB was determined to be relevant at 720. The device can then aid in distribution of the blockchain to other devices).

7.	Claims 4, 5, 11, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cecchetti in view of Hale in view of Sarkar in view of Fortney in view of Balacheff et al.,  US 2008/0256363 (hereinafter Balacheff).  
In regards to claims 1, 8 and 15 the rejections above are incorporated respectively.
  In regards to claim 4, Cecchetti, Hale, Sarkar and Fortney, in particular Cecchetti doesn’t explicitly teach:
generating a status of the validation code and a validation result of the software update based on an audit.
However, Balacheff teaches such use: (Abstract, see a trusted component update system comprises verify logic configured to validate integrity of an update to a trusted component of a computing device, and logic disposed in the trusted component and configured to validate integrity of the verify logic) and (p. 1, [0011], see hash logic 104 is executed to verify the integrity of a digital file by performing a hash function, which is a mathematical operation producing a hash value as a result).
Cecchetti, Hale, Sarkar, Fortney and Balacheff are analogous art because they are from the same field of endeavor, software distribution.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Cecchetti, Hale, Sarkar, Fortney and Balacheff before him or her, to modify the system of Cecchetti, Hale, Sarkar and Fortney, in particular Balacheff, to include the teachings of Balacheff, as a trusted component update system, and accordingly it would enhance the system of Cecchetti, which is focused on a blockchain data distribution, because that would provide Cecchetti with the ability to validate code, as suggested by Balacheff ((p. 1, [0005], column 3, line [0020]).      

  In regards to claim 5, Cecchetti, Hale, Sarkar and Fortney, in particular Cecchetti doesn’t explicitly teach:   
validating the software update based on a trusted source of the software update.
However, Balacheff teaches such use: (p. 1, [0005], see FIGURE 1 is a diagram illustrating an embodiment of a trusted component update system 10. Update system 10 enables a trusted component to verify that a proposed update to the trusted component is provided by a source that has been previously identified as a trusted source and that the proposed trusted component update has not been tampered with).
Cecchetti, Hale, Sarkar, Fortney and Balacheff are analogous art because they are from the same field of endeavor, software distribution.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Cecchetti, Hale, Sarkar, Fortney and Balacheff before him or her, to modify the system of Cecchetti, Hale, Sarkar and Fortney, in particular Balacheff, to include the teachings of Balacheff, as a trusted component update system, and accordingly it would enhance the system of Cecchetti, which is focused on a blockchain data distribution, because that would provide Cecchetti with the ability to validate code, as suggested by Balacheff ((p. 1, [0005], column 3, line [0020]).      

  In regards to claim 11, Cecchetti, Hale, Sarkar and Fortney, in particular Cecchetti doesn’t explicitly teach:
generate a status of an originator of the validation code and a validation result for an audit.
However, Balacheff teaches such use: (Abstract, see a trusted component update system comprises verify logic configured to validate integrity of an update to a trusted component of a computing device, and logic disposed in the trusted component and configured to validate integrity of the verify logic) and (p. 1, [0011], see hash logic 104 is executed to verify the integrity of a digital file by performing a hash function, which is a mathematical operation producing a hash value as a result).
Cecchetti, Hale, Sarkar, Fortney and Balacheff are analogous art because they are from the same field of endeavor, software distribution.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Cecchetti, Hale, Sarkar, Fortney and Balacheff before him or her, to modify the system of Cecchetti, Hale, Sarkar and Fortney, in particular Balacheff, to include the teachings of Balacheff, as a trusted component update system, and accordingly it would enhance the system of Cecchetti, which is focused on a blockchain data distribution, because that would provide Cecchetti with the ability to validate code, as suggested by Balacheff ((p. 1, [0005], column 3, line [0020]).      
 
 In regards to claim 12, Cecchetti, Hale, Sarkar and Fortney, in particular Cecchetti doesn’t explicitly teach:
validate the software update based on a trusted source of the software update.
However, Balacheff teaches such use: (p. 1, [0005], see FIGURE 1 is a diagram illustrating an embodiment of a trusted component update system 10. Update system 10 enables a trusted component to verify that a proposed update to the trusted component is provided by a source that has been previously identified as a trusted source and that the proposed trusted component update has not been tampered with).
Cecchetti, Hale, Sarkar, Fortney and Balacheff are analogous art because they are from the same field of endeavor, software distribution.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Cecchetti, Hale, Sarkar, Fortney and Balacheff before him or her, to modify the system of Cecchetti, Hale, Sarkar and Fortney, in particular Balacheff, to include the teachings of Balacheff, as a trusted component update system, and accordingly it would enhance the system of Cecchetti, which is focused on a blockchain data distribution, because that would provide Cecchetti with the ability to validate code, as suggested by Balacheff ((p. 1, [0005], column 3, line [0020]).      

  In regards to claim 18, Cecchetti, Hale, Sarkar and Fortney, in particular Cecchetti doesn’t explicitly teach:
validating the software update based on a trusted source of the software update.
However, Balacheff teaches such use: (p. 1, [0005], see FIGURE 1 is a diagram illustrating an embodiment of a trusted component update system 10. Update system 10 enables a trusted component to verify that a proposed update to the trusted component is provided by a source that has been previously identified as a trusted source and that the proposed trusted component update has not been tampered with).
Cecchetti, Hale, Sarkar, Fortney and Balacheff are analogous art because they are from the same field of endeavor, software distribution.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Cecchetti, Hale, Sarkar, Fortney and Balacheff before him or her, to modify the system of Cecchetti, Hale, Sarkar and Fortney, in particular Balacheff, to include the teachings of Balacheff, as a trusted component update system, and accordingly it would enhance the system of Cecchetti, which is focused on a blockchain data distribution, because that would provide Cecchetti with the ability to validate code, as suggested by Balacheff ((p. 1, [0005], column 3, line [0020]).      
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publications

Kisiovskiy  et al. 	20180341571

Satish et al. 		9830142
Correspondence Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evral Bodden whose telephone number is 571-272-3455.  The examiner can normally be reached on Monday to Friday, 8:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVRAL E BODDEN/Primary Examiner, Art Unit 2193